Citation Nr: 0605060	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear. 

2.  Entitlement to a compensable rating for service-connected 
hearing loss, left ear.  


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) following a Board Remand of October 2003.  This 
matter was originally on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.
The Board recognizes that the RO granted service connection 
for tinnitus and assigned a rating of 10 percent in July 
2005.  As the foregoing issue has not been procedurally 
prepared or certified for appellate review, it is outside the 
scope of this appeal.  Godfrey v. Brown, 7 Vet. App. 398, 410 
(1995).

The Board also notes that the veteran's service connection 
claim for hearing loss, right ear was reopened in a January 
2003 Board decision. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Prior to the transfer of the veteran's records to the Board, 
the veteran submitted new evidence in August 2005 to include 
a private audiometric evaluation report and an accompanying 
letter from D.Q., a national board certified hearing 
instrument specialist.  The Board notes that the August 2005 
letter from D.Q. contains an opinion relating the veteran's 
right ear hearing loss to his military service.  In December 
2005, the Board advised the veteran that he could have the RO 
review the new evidence that he submitted or waive that right 
so that the Board could consider the newly submitted evidence 
in the first instance.  The veteran elected to have the new 
evidence reviewed by the RO in December 2005 correspondence.  

Under 38 C.F.R. § 19.37(a), evidence received by the RO prior 
to transfer of the records to the Board will be referred to 
the appropriate rating or authorization activity for review 
and disposition.  38 C.F.R. § 19.37(a) (2005).  If the 
Statement of the Case (SOC) and any prior Supplemental 
Statements of the Case (SSOC) were prepared before receipt of 
the additional evidence, a SSOC must be furnished to the 
veteran unless the additional evidence received is 
duplicative of evidence previously considered or not relevant 
to the issues on appeal.  Id.  In this case, the last SSOC 
was issued in July 2005 and, consequently, did not address 
the new evidence received.  The Board notes that the newly 
submitted evidence is pertinent as it addresses auditory 
matters.  In addition, it is neither duplicative nor 
irrelevant as it contains information to include audiometric 
data not previously considered by VA in connection with the 
veteran's claims.  As the veteran did not waive his right to 
have the RO review the new evidence, the Board remands this 
case to the RO for its due consideration and the issuance of 
an SSOC reflecting such consideration with respect to the 
issues on appeal.   


Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the claims 
with consideration of any evidence 
received since the July 2005 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.    


This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

